STATE OF MICHIGAN

                           COURT OF APPEALS



RICHARD HOWARD, REED HOWARD, DON                                    UNPUBLISHED
K. REED, and GERALDINE REED,                                        July 7, 2016

               Plaintiffs-Appellants,

V                                                                   No. 325812
                                                                    Allegan Circuit Court
GLENN HAVEN SHORES ASSOCIATION,                                     LC No. 13-052490-CH

               Defendant-Appellee.


Before: MURPHY, P.J., and WILDER and BORRELLO, JJ.

WILDER, J. (concurring).

        While I concur in the result reached by the majority, I write separately to offer differing
reasoning. Although much of the parties’ briefing, and the majority’s analysis, focuses on the
“continuing violations” doctrine—also known as the “continuing tort” or “continuing wrong”
doctrine—that issue is not dispositive here because the continuing violations doctrine was
abrogated by our Supreme Court’s decision in Garg v Macomb Co Community Mental Health
Servs, 472 Mich. 263, 290; 696 NW2d 646 (2005) (“We conclude that the ‘continuing violations’
doctrine is contrary to the language of [MCL 600.]5805 and hold, therefore, that the doctrine has
no continued place in the jurisprudence of this state.”); see also Marilyn Froling Revocable
Living Trust v Bloomfield Hills Country Club, 283 Mich. App. 264, 282-287; 769 NW2d 234
(2009) (noting that, since Garg, the state of the law in this area has become “hopelessly
confused”).

        In light of the fact that the continuing violations doctrine cannot save plaintiffs’
negligence and nuisance claims if they were filed untimely, the central question before us is
whether plaintiffs’ claims are timely under the applicable three-year statute of limitations set
forth by MCL 600.5805(10). In other words, the germane1 inquiry is whether plaintiffs’ claims
accrued in the three years before they filed suit, i.e., on or after October 28, 2010. Under MCL
600.5827, a claim accrues when “the wrong upon which the claim is based was done,” not when
the resulting “damage”—here, erosion—occurred.


1
 Because the parties have failed to raise it on appeal, the question of whether the Association
owed plaintiffs a discernible legal duty is not before us.


                                                -1-
         Here, the “wrong” alleged by plaintiffs—negligent maintenance (i.e., failure to
maintain)—is a negligent omission, not an affirmative negligent act. Given sufficient evidence,
it is easy to pinpoint the timing of a negligent act because an act, by its very nature, must occur
at some specific point in time. An omission, on the other hand, is something that does not occur.
Accordingly, it is often difficult to establish precisely when an omission “was done” under MCL
600.5827.

        Nevertheless, it well-settled that “a discrete negligent act or omission” can be used “for
purposes of determining the accrual date” of a given claim, see, e.g., Kincaid v Cardwell, 300
Mich. App. 513, 528; 834 NW2d 122 (2013) (emphasis added), and here plaintiffs have alleged a
discrete negligent omission that occurred—at least potentially—on or after October 28, 2010.
Thus, I agree with the outcome the majority reaches. On this record, the trial court erred by
granting the Association summary disposition under MCR 2.116(C)(7).

        In their first amended complaint, plaintiffs alleged, “Despite numerous requests over the
years as the erosion continued to erode, the [A]ssociation refused to do anything about
controlling the erosion that was clearly occurring[.]” (Emphasis added.) Plaintiffs further
alleged, “Since the bluff/ravine continues to erode to this date, it has eaten into the [plaintiffs’]
private property and destroyed large portions of their lots to the extent that they have been
deemed unbuildable.” (Emphasis added.)

        “Generally, the burden is on the defendant who relies on a statute of limitations defense
to prove facts that bring the case within the statute,” and when deciding the issue, the “court will
accept the allegations stated in the plaintiff's complaint as true unless contradicted by
documentary evidence.” Id. at 522 (emphasis added). As the majority notes, there is a dearth of
record evidence regarding the timing of the Association’s alleged negligent omissions. Thus, the
Association has not carried its burden under MCR 2.116(C)(7); it has not presented documentary
evidence proving the facts necessary to bring plaintiffs’ claims within the statute of limitations.
In other words, the Association has failed to prove in a manner sufficient to warrant summary
disposition that its alleged negligent omission—i.e., refusal “to do anything about controlling the
erosion”—occurred only before October 28, 2010, rather than on or after that date. For that
reason, I concur in the result reached by the majority.



                                                              /s/ Kurtis T. Wilder




                                                -2-